Citation Nr: 0925136	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1957 to 
January 1959.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
rating
.

FINDING OF FACT

At worst, the medical evidence of record indicates that the 
appellant manifests Level IV hearing in the right ear and 
Level III hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  This letter also informed the Veteran of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the June 2006 letter fully satisfied 
the VCAA notice requirements for service connection claims.

In the Veteran's November 2006 Notice of Disagreement, he 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law 
for each issue.  Dingess; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 
5103(a) and 7105(d), the RO properly issued a March 2007 
statement of the case (SOC) which contained, in part, the 
pertinent criteria for establishing a higher rating.  See 38 
U.S.C.A. § 7105(d)(1).  The Veteran was sent an additional 
letter in March 2007 informing him about the types of 
evidence he may submit showing that his service-connected 
hearing loss disability had increased in severity.  In April 
2007, the Veteran indicated that he had no other evidence to 
submit in support of his claim.  See April 2007 VCAA Notice 
Response.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the Veteran's claim for service connection, the Board 
also finds that VA does not run afoul of the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran's VA treatment records and VA authorized 
examination report have been associated with the claims file.  
The VA examiner recorded a history of the Veteran's military, 
occupational and recreational noise exposure, as well as a 
description of his current hearing loss.  However, although 
the appellant contended in his April 2007 substantive appeal 
that when VA administers a hearing test, the volume is turned 
up to the level of noise that a freight train makes at 100 
feet, the United States Court of Appeals for Veterans Claims 
(the Court) has held that VA's method of audiological testing 
to include the policy of conducting all audiometry testing of 
hearing loss claimants in a sound-controlled room is valid.  
The Court found that there was no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Moreover, there was no 
evidence of the existence of any alternative testing method 
available.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The October 2006 VA examiner fulfilled his 
requirements by eliciting information from the appellant 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
It was also found that an audiologist must provide a 
description of the functional effects caused by the hearing 
loss disability.  Id.  The audiologist who conducted the 
October 2006 audiological examination did not elicit 
information on the functional effects caused by the bilateral 
hearing loss except to note that the Veteran reported trouble 
hearing in all situations as well as trouble distinguishing 
speech.  However, the Court has held that even if an 
audiologist's description of the functional effects of his 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating on appeal any prejudice caused by 
a deficiency in an examination.  Martinak, 21 Vet. App. at 
455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 
(1997) (stating that the appellant must allege "with 
specificity any prejudice" that results from an alleged 
procedural error); cf. Moore v. Nicholson, 21 Vet. App. 211, 
216-17 (2007) (concluding that the essential fairness of the 
adjudication was not affected by VA's failure to obtain 
service medical records).  Neither the Veteran nor his 
representative has indicated that the Veteran has been 
prejudiced by such a deficiency.  Furthermore, the Veteran 
has reported directly to VA the functional effects of his 
hearing loss.  In his April 2007 substantive appeal, the 
Veteran reported that he had suffered hearing loss for 50 
years and that his disability had interfered with his 
interaction with his family and children for many years.  The 
Board thus finds the October 2006 VA examination in 
conjunction with the Veteran's reports adequate for rating 
purposes.

The Board notes that the Veteran's service treatment records 
have not been associated with the claims file.  The Veteran 
was notified that his service treatment records were not 
available.  See November 2006 Rating Decision.  However, as 
discussed below, the present level of disability is of 
primary concern.  Therefore, there is no prejudice to the 
Veteran.

B.  Law and Analysis

As set forth above, the RO granted service connection for 
bilateral hearing loss in the November 2006 rating decision 
on appeal and assigned a 10 percent evaluation effective May 
30, 2006.  The appellant asserted error to the assigned 
rating as he contended that his hearing loss was much worse 
than contemplated.  See November 2006 statement with Notice 
of Disagreement; April 2007 statement with VA Form 9.  Having 
carefully considered the appellant's claim in light of the 
entire record and the applicable law, the Board concludes, as 
will be explained below, that the preponderance of the 
evidence is against the appellant's claim.  As such, the 
appeal must be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When, as here however, the appellant timely appealed the 
rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider the claim in 
this context.  See Fenderson v. West; Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

The Veteran was afforded a VA examination in October 2006.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
80
95
LEFT
15
30
65
75
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The average hearing loss reported in the right ear was 
reported as 67.5 decibels [30 + 65 + 80 + 95 = 270, 270/4 = 
67.5].  The average hearing loss reported in the left ear was 
also reported as 67.5 decibels [30 + 65 + 75 + 100 = 270, 
270/4 = 67.5].

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 66 
to 73 decibels with a speech discrimination score ranging 
from 76 to 82 percent result in a numeric designation of IV 
for hearing impairment of the right ear.  Percentages of 
discrimination ranging 66 to 73 decibels with a speech 
discrimination score ranging from 84 to 90 percent result in 
a numeric designation of III for hearing impairment of the 
left ear.  Applying these numeric designations to Table VII 
of the Schedule for Rating Disabilities, the Veteran's 
hearing loss results in the assignment of a 10 percent 
disability rating.

In the informal hearing presentation, the Veteran's 
representative asserts that the October 2006 audiological 
examination is too old to properly rate the Veteran's current 
level of hearing loss.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  It has not been asserted 
by the Veteran or his representative that his hearing loss 
disability has worsened since the October 2006 audiological 
examination.  Therefore, remand for an additional examination 
is not required under VA's duty to assist.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  However, the medical evidence of record 
does not indicate that the appellant's hearing loss meets the 
criteria under that section (or has met it at any point in 
time).  The appellant's contentions alone cannot establish 
entitlement to a compensable evaluation for defective hearing 
because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule. See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a 10 percent 
disability evaluation under Diagnostic Code 6100.  The Board 
thus finds that the appellant's bilateral hearing loss was 
properly assigned a 10 percent disability rating under 
Diagnostic Code 6100; and concludes that the preponderance of 
the evidence is against the appellant's claim.  Thus, the 
appellant's claim for an initial rating in excess of 10 
percent for bilateral hearing loss is denied.

In making this decision, the Board acknowledges the 
appellant's November 2006 and April 2007 statements in which 
he asserts his belief that he is entitled to an increased 
evaluation due to the severity of his disability and because 
of his increased hearing difficulties in family interactions.  
While the Board acknowledges that it is clear from the record 
that the appellant experiences hearing loss, the objective 
medical evidence has not shown that the appellant's service-
connected hearing loss has increased to a level greater than 
that encompassed by a 10 percent rating under the provisions 
of 38 C.F.R. § 4.85.  

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As for 
extraschedular consideration, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board does not find that the appellant's 
symptoms present an exceptional disability picture that 
renders the schedular rating inadequate.  Moreover, there is 
no objective evidence of marked interference with employment 
or frequent periods of hospitalization.  Cf. Martinak v. 
Nicholson, supra.  Additionally, the Board finds that the 
rating criteria to evaluate bilateral hearing loss reasonably 
describe the claimant's disability level and symptomatology 
and he has not provided supporting evidence to the contrary.  
Therefore, the appellant's disability picture is contemplated 
by the rating schedule and extraschedular referral is not 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995)..

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
an initial disability rating in excess of 10 percent for 
bilateral hearing loss, for the reasons discussed above.  The 
doctrine of reasonable doubt has been considered in this 
case.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

An initial disability rating in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


